Citation Nr: 1436288	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus (DM).  

2.  Entitlement to a rating in excess of 40 percent for a bilateral eye disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from April 1968 to March 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California and a November 2013 rating decision by the VA RO in St. Louis, Missouri.  

The Board notes that in his January 2010 and March 2014 substantive appeals, the Veteran requested that he be afforded a hearing before a member of the Board before a decision was rendered in this case.  The Veteran was scheduled for his requested hearing in April 2014 and failed to report without explanation.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.    

The Board notes that the December 2009 statement of the case addressing the issue of entitlement to service connection for hypertension listed the February 2009 rating decision denying reopening of entitlement to service connection for hypertension to be the rating decision on appeal with respect to that issue.  However, a review of the record shows that the Veteran submitted a notice of disagreement with the April 2007 rating decision denying entitlement to service connection for hypertension that was received by the VA RO in Los Angeles, California in August 2007.  The Board finds that the notice of disagreement with the original denial of entitlement to service connection for hypertension was timely.  Therefore, the issue before the Board has been characterized accordingly.   

The issue of entitlement to service connection for hypertension is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's best corrected distance vision is, at worst, 20/200 in his right eye and 20/40 in his left eye; and his remaining visual field, at worst, is 12.75 degrees in his right eye (also evaluated as 20/200) and 55 degrees in his left eye (also evaluated as 20/50).  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a bilateral eye disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.77, 4.79, Diagnostic Codes 6066, 6080 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 


The Board finds that the Veteran has been provided adequate notice in response to his claim of entitlement to an increased rating for his bilateral eye disability.  The record shows that the Veteran was notified of what the evidence must show to substantiate his claim in the November 2013 rating decision.  Admittedly, the Veteran was not provided adequate notice until the initial adjudication of the claim.  However, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claim would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006). 

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records are of record and VA Medical Center and private treatment notes have been obtained.  The Veteran has been provided the appropriate VA examination, which is more than adequate to render a decision.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any outstanding evidence. 

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  A coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2013). 

A 20 percent rating is warranted when (1) vision is correctable to 20/70 in one eye with vision correctable to 20/50 in the other eye; (2) vision is correctable to 20/100 in one eye with vision correctable to 20/50 in the other eye; (3) vision is correctable to 20/200 in one eye with vision correctable to 20/40 in the other eye; or (4) vision is correctable to15/200 in one eye with vision correctable to 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066 (2013). 

A 30 percent rating is warranted when (1) vision in both eyes is correctable to 20/70; (2) vision is correctable to 20/100 in one eye with vision correctable to 20/70 in the other eye; (3) vision is correctable to 20/200 in one eye with vision correctable to 20/50 in the other eye; (4) vision is correctable to 15/200 in one eye with vision correctable to 20/50 in the other eye; (5) vision is correctable to 10/200 in one eye with vision correctable to 20/40 in the other eye; (6) vision is correctable to 5/200 in one eye and vision is correctable to 20/40 in the other eye; or (7) vision is no more than light perception in one eye with vision correctable to 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066 (2013).

A 40 percent disability rating is warranted when (1) vision is correctable to 15/200 in one eye with vision correctable to 20/70 in the other eye; (2) vision is correctable to 10/200 in one eye with vision correctable to 20/50 in the other eye; (3) vision is correctable to 5/200 in one eye with vision correctable to 20/50 in the other eye; (4) vision is no more than light perception in one eye with vision correctable to 20/50 in the other eye; or (5) there is anatomical loss of one eye with vision correctable to 20/40 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

A 50 percent rating is warranted when (1) vision in both eyes is correctable to 20/100; (2) vision is correctable to 10/200 in one eye with vision correctable to 20/70 in the other eye; (3) vision is correctable to 5/200 in one eye with vision correctable to 20/70 in the other eye; (4) vision is no more than light perception in one eye with vision correctable to 20/70 in the other eye; or (5) there is anatomical loss of one eye with vision correctable to 20/50 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

A 60 percent rating is warranted when (1) vision is correctable to 20/200 in one eye with vision correctable to 20/100 in the other eye; (2) vision is correctable to 15/200 in one eye with vision correctable to 20/100 in the other eye; (3) vision is correctable to 10/200 in one eye with vision correctable to 20/100 in the other eye; (4) vision is correctable to 5/200 in one eye with vision correctable to 20/100 in the other eye; (5) vision is no more than light perception in one eye with vision correctable to 20/100 in the other eye; (6) there is anatomical loss of one eye with vision correctable to 20/70 in the other eye; or, (7) there is anatomical loss of one eye with vision correctable to 20/100 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

A 70 percent rating is warranted when (1) vision in both eyes is correctable to 20/200; (2) vision is correctable to 15/200 in one eye with vision correctable to 20/200 in the other eye; (3) vision is correctable to 10/200 in one eye with vision correctable to 20/200 in the other eye; (4) vision is correctable to 5/200 in one eye with vision correctable to 20/200 in the other eye; (5) vision is no more than light perception in one eye with vision correctable to 20/200 in the other eye; or, (6) there is anatomical loss of one eye with vision correctable to 20/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

An 80 percent rating is warranted when (1) vision in both eyes is correctable to 15/200; (2) vision is correctable to 10/200 in one eye with vision correctable to 15/200 in the other eye; (3) vision is correctable to 5/200 in one eye with vision correctable to 15/200 in the other eye; (4) vision is no more than light perception in one eye with vision correctable to 15/200 in the other eye; or, (5) there is anatomical loss of one eye with vision correctable to 15/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

A 90 percent rating is warranted when (1) vision in both eyes is correctable to 10/200; (2) vision is correctable to 5/200 in one eye with vision correctable to 10/200 in the other eye; (3) vision is no more than light perception in one eye with vision correctable to 10/200 in the other eye; or, (4) there is anatomical loss of one eye with vision correctable to 10/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2013).

A maximum 100 percent rating is warranted when (1) vision in both eyes is correctable to 5/200; (2) vision is no more than light perception in one eye with vision correctable to 5/200 in the other eye; (3) there is anatomical loss of one eye with vision correctable to 5/200 in the other eye; (4) vision is no more than light perception in both eyes; or, (5) there is anatomical loss of both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061, 6062, 6063, 6064, 6065 (2013).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2013).  Under 38 C.F.R. § 4.76a, Table III (2013), the normal visual field extent at the 8 principal meridians totals 500 degrees.  The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.  

Under Diagnostic Code 6080, a 30 percent rating is assigned for remaining field of 31 to 45 degrees bilaterally, or evaluate each effected eye as 20/70; concentric contraction of visual field unilaterally, or evaluate each effected eye as 5/200; loss of inferior half of visual field bilaterally, or evaluate each effected eye as 20/70; loss of temporal half of visual field bilaterally, or evaluate each effected eye as 20/70; and homonymous hemianopsia visual filed defects.  A 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally, or evaluate each effected eye 20/100.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally, or evaluate each effected eye as 20/200.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally, or evaluate each effected eye as 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2013).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c) (2013).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2013); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis

The Veteran was afforded a VA eye examination in October 2013.  At that time, the Veteran's uncorrected right eye distance vision was 10/200, his uncorrected left eye distance vision was 20/40 or better, his best uncorrected right eye near vision was 20/200, and his best uncorrected left eye near vision was 20/40 or better.  The Veteran's best corrected right eye distance vision was 20/200, his best corrected left eye distance vision was 20/40 or better, his best corrected right eye near vision was 20/100, and his best corrected left eye near vision was 20/40 or better.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The Veteran's right pupil was 5 mm in diameter and his left pupil was 3 mm in diameter.  There was an afferent pupillary effect in the right eye.  There was no anatomical loss, light perception only, extremely poor vision, or blindness in either eye.  The Veteran did not have astigmatism.  There was no evidence of diplopia.  Goldman applanation tonometry was performed and both right and left eye pressure was 16.  Slit lamp and external eye examination was normal with the exception of two sutures at 11 o'clock on the right cornea, a posterial chamber intraocular lens was noted in the right eye, there was right eye neovascularization with vitreo-retinal fibrosis, attenuated vessels in both eyes, and a right fibrotic tractional band temporal to the right macula.  There was heavy pan-retinal photocoagulation, sceral buckle visualized, with the retina intact posterior to buckle in the right eye.  In the left eye there was evidence of heavy pan-retinal photocoagulation with moderate scattered hemes in the posterior pole.  The examiner noted that there was also contraction of the visual field in that there was a loss of the nasal half of the visual field on the right.  There was no evidence of scotoma.  
  
The Goldmann visual field examination chart was included in the examination report.  Left eye visual field findings were as follows: vision temporally was 85 degrees, vision down temporally was 85 degrees, vision down was 50 degrees, vision down nasally was 40 degrees, vision nasally was 40 degrees, vision up nasally was 40, vision up was 40 degrees, and vision up temporally was 55.  The total remaining visual field in the left eye was 440 degrees resulting in an average contraction to 55 degrees in the left eye.  Right eye visual field findings were as follows: vision temporally was 22 degrees, vision down temporally was 25 degrees, vision down was 20 degrees, vision down nasally was 10 degrees, vision nasally was 0 degrees, vision up nasally was 0 degrees, vision up was 10 degrees, and vision up temporally was 15 degrees.  The total remaining visual field in the right eye was 102, resulting in an average contraction to12.75 degrees in the right eye.         

The examiner diagnosed bilateral proliferative diabetic retinopathy, diabetic macular edema, and tractional retinal detachment of the right eye.  The Veteran did not meet the criteria for legal blindness.

The Board notes that the Veteran receives treatment for his bilateral eye disability from his primary care provider.  However, there is no indication from the treatment notes of record that the symptoms of his bilateral eye disability are worse than those identified at his October 2013 VA examination.   

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent for his bilateral eye disability.  The evidence of record shows that the Veteran's best corrected distance vision, at worst, is 20/40 in his left eye and 20/200 in his right eye.  Application of those values to the rating table results in a 20 percent disability rating for impairment of visual acuity.  Further, the Board notes that the evidence of record shows that the Veteran's remaining visual field, at worst, is 55 degrees in his left eye and 12.75 degrees in his right eye.  Application of those values to the rating table would result in a 10 percent rating for the left eye (unilateral remaining field of vision of 45-60 degrees) and a 20 percent rating for the right eye (unilateral remaining field of vision of 6-15 degrees).  Combining the 10 percent and 20 percent ratings under 38 C.F.R. § 4.25 would result in a 30 percent rating.  Additionally, as noted under Diagnostic Code 6080, visual field impairment can also be rated as visual acuity impairment.  Application of the remaining visual field values to the rating table would result in evaluating the left eye as 20/50 and evaluating the right eye as 20/200, which would result in a 30 percent rating for visual field defect based on visual acuity impairment.  As the 30 percent disability rating affords a better benefit to the Veteran, that will be the rating used for visual field defect.  38 C.F.R. § 4.79, Diagnostic Codes 6066, 6080 (2013).

Again, as noted above, when there is both decreased visual acuity and a visual field defect, VA will separately evaluate the visual acuity and visual field defect and combine them under the provisions of 38 C.F.R. § 4.25.  A 20 percent rating (visual acuity impairment) and a 30 percent rating (visual field defect), when combined, result in a 40 percent rating.  Therefore, for those reasons, the Board finds that the Veteran is not entitled to a higher rating at this time.  38 C.F.R. § 4.79, Diagnostic Codes 6066, 6080 (2013).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2013).

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disability on appeal are contemplated by the schedular criteria.  There is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  In addition, the evidence does not show frequent hospitalization or impairment beyond that envisioned by the currently assigned rating.  Further, there is no indication that the Veteran's bilateral eye disability causes marked interference with employment beyond that contemplated by the currently assigned rating.  Therefore, the Board finds that referral of this case for extra-schedular consideration is not warranted.


ORDER

Entitlement to a rating in excess of 40 percent for a bilateral eye disability is denied.


REMAND

The Board finds that additional development is required before the remaining claim on appeal is decided.  

At a January 2009 VA examination, the Veteran's diagnosis of hypertension was confirmed and it was noted that the Veteran's hypertension was not aggravated by his DM.  However, a rationale was not provided.  Without a supporting rationale, the opinion made regarding aggravation of hypertension by DM is not adequate and so, cannot serve as the basis of a denial of entitlement to service connection.  In August 2012, the Veteran was afforded another VA examination.  At that time, the VA examiner opined that the Veteran's hypertension was not caused by his DM as it predated his diagnosis of DM, but the examiner did not provide an opinion as to whether the Veteran's hypertension was aggravated by his DM.  As the opinion failed to address aggravation of the Veteran's hypertension by his service-connected DM, the opinion is inadequate and cannot serve as the basis of a denial of entitlement to service connection.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his hypertension, to include whether it was caused or chronically worsened by his DM.  

Additionally, current treatment records should be identified and obtained before a decision is rendered with regard to the Veteran's remaining claim on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding pertinent VA and private treatment records not already of record in the claims file.  

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examiner must review the claims file and must note that review in the report.  Based on an examination of the Veteran and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that hypertension was caused or aggravated (chronically worsened) by service-connected diabetes mellitus.  

A complete rationale should be provided for any opinion expressed.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with supporting rationale for why an opinion cannot be provided without resorting to mere speculation. 

3.  Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


